Vanguard Global Equity Fund Supplement to the Prospectus and Summary Prospectus Important Change to Vanguard Global Equity Fund Marathon Asset Management LLP (Marathon-London) has announced the retirement of Jeremy J. Hosking effective December 11, 2012. Mr. Hosking is a co-manager of the Marathon-London portion of Vanguard Global Equity Fund. William J. Arah and Neil M. Ostrer, who serve as co-managers with Mr. Hosking, will remain as co-managers of the Marathon-London portion of the Fund upon Mr. Hoskings retirement. The Funds investment objective, strategies, and policies remain unchanged. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 129A 082012 Vanguard Horizon Funds ® Supplement to the Statement of Additional Information Important Change to Vanguard Global Equity Fund Marathon Asset Management LLP (Marathon-London) has announced the retirement of Jeremy J. Hosking effective December 11, 2012. Mr. Hosking is a co-manager of the Marathon-London portion of Vanguard Global Equity Fund. William J. Arah and Neil M. Ostrer, who serve as co-managers with Mr. Hosking, will remain as co-managers of the Marathon-London portion of the Fund upon Mr. Hoskings retirement. The Funds investment objective, strategies, and policies remain unchanged. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 069B 082012
